Title: From James Madison to William Thornton, 5 May 1796
From: Madison, James
To: Thornton, William


Dear Sir
Philada. May 5. 1796
I put a few lines into the hand of Mr. Volney, rather that he may be the bearer of my friendly respects, than that he needs any introduction to you, who are always so much disposed to do justice to merit, & who are already so well acquainted with his. He is on a ramble Southwardly, & will make your nascent metropolis a resting place of his observations for a few days. I hope he will carry from it every favorable impression; as I am sure he will that of your polite & kind attention. With great sincerity, I am Dear Sir your friend & Servant
Js. Madison Jr.
